          Case 1:19-cv-11739-PAE Document 19 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JULIAN M. KNIGHT and
ANSHUMAN CHANDRA,
                                                                       19 Civ. 11739 (PAE)
                                       Plaintiffs,
                        -v-                                                   ORDER

STANDARD CHARTERED BANK, et al.

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On May 1, 2020, defendants filed a motion to dismiss the complaint under Rule 12 of the

Federal Rules of Civil Procedure. Dkt. 13. Under Rule 15(a)(1)(B), a plaintiff has 21 days after

the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

       Accordingly, it is hereby ORDERED that plaintiffs shall file any amended complaint in

response to the motion to dismiss by May 22, 2020. No further opportunities to amend will

ordinarily be granted. If plaintiff does amend, by June 12, 2020, defendant shall: (1) file an

answer; (2) file a new motion to dismiss; or (3) submit a letter to the Court, copying plaintiff,

stating that they rely on the previously filed motion to dismiss.1

       It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by May 22, 2020. Defendants’ reply, if any, shall be served

by May 29, 2020. At the time any reply is served, the moving party shall supply the Court with

an electronic courtesy copy of all motion papers, as PDF files, by emailing them to:

engelmayernysdchambers@nysd.uscourts.gov

1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
        Case 1:19-cv-11739-PAE Document 19 Filed 05/05/20 Page 2 of 2




      SO ORDERED.


                                             PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: May 5, 2020
       New York, New York




                                     2
